UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4788



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RODDIE PHILLIP DUMAS, SR.,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  William L. Osteen,
District Judge. (CR-04-83)


Submitted:   December 29, 2006             Decided:   February 7, 2007


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina, Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roddie Phillip Dumas, Sr. appeals his convictions and

resulting sentence for possession with intent to distribute cocaine

base, in violation of 21 U.S.C. §§ 841(b), 851, possession of a

firearm during and in relation to a crime of violence or a drug

trafficking crime, in violation of 18 U.S.C. § 924(c), possession

of firearms and ammunition by a convicted felon, in violation of 18

U.S.C.    §    922(g),     and    forcibly       opposing,     intimidating,     and

interfering with a United States Postal employee, in violation of

18 U.S.C. § 111.        Dumas asserts that:         (1) the search of his home

was   illegal;     (2)    there    was    insufficient         evidence   to   prove

possession of a firearm in relation to a drug trafficking crime, in

violation     of   18    U.S.C.   §   924(c);      and   (3)    his   sentence   was

unreasonable.      We affirm.

              Dumas first contends that the district court erred in

denying his motion to suppress evidence gathered as a result of the

search of his residence.          This court reviews the district court’s

factual findings underlying such a denial for clear error, and the

district court’s legal determinations de novo.*                  Ornelas v. United

States, 517 U.S. 690, 699 (1996); United States v. Bush, 404 F.3d

263, 275 (4th Cir.), cert. denied, 126 S. Ct. 289 (2005).                      When a


      *
      The Government contends that Dumas has not previously raised
the issue of the officers’ use of the term “secure” versus “search”
in the consent form, and thus it should be reviewed for plain
error. However, it is clear from the record that the issue was
discussed at both suppression hearings.

                                         - 2 -
suppression motion has been denied, this court reviews the evidence

in the light most favorable to the Government.      United States v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005).             Despite Dumas’

contention that the officers’ search was outside the scope of what

was necessary to “secure the property,” the signed consent form

clearly gave consent to “go on the property, house and building(s)

and inside the vehicle(s).”    Once inside the house, Dumas does not

dispute that the officers found firearms and drugs in plain view.

Accordingly, we find the district court did not err in denying the

suppression motion.

          Dumas next contends there was insufficient evidence to

sustain a conviction under 18 U.S.C. § 924(c).       To determine if

there was sufficient evidence to support a conviction, this court

considers whether, taking the evidence in the light most favorable

to the Government, substantial evidence supports the verdict.

Glasser v. United States, 315 U.S. 60, 80 (1942).            The court

reviews both direct and circumstantial evidence and permits the

“[G]overnment the benefit of all reasonable inferences from the

facts proven to those sought to be established.”     United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

          This   court   has   “defined   ‘substantial    evidence’   as

‘evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.’” United States v. Smith, 451 F.3d 209,


                                 - 3 -
216 (4th Cir.) (quoting United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc)), cert. denied, 127 S. Ct. 197 (2006).

We find the evidence was sufficient to support Dumas’ conviction.

Contrary to Dumas’ contention that the gun was merely present in a

room with drugs, the evidence shows that a loaded shotgun, which

was possessed illegally, was located in close proximity to large

amounts of cocaine and cash.         Moreover, other indicia of drug

trafficking were found in the room.            We therefore affirm this

conviction.

           Finally, we will affirm a post-Booker variance sentence

provided that the sentence, “falls within the statutory limits for

the underlying offense and is ‘reasonable.’”                United States v.

Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006); see United States v. Green, 436 F.3d 449 (4th Cir.),

cert. denied, 126 S. Ct. 2309 (2006).         A sentence that exceeds the

advisory guideline range will generally be deemed reasonable “if

the   reasons   justifying   the   variance    are   tied    to   [18   U.S.C.]

§ 3553(a) and are plausible.”      Moreland, 437 F.3d at 434.           We find

the record reflects that the district court here adequately and

properly considered all of the sentencing factors and the statutory

sentencing limits.    Moreover, the court’s extensive reasoning was

tied to § 3553(a) and plausibly justified the variance.                     We

therefore find Dumas’ sentence was reasonable.




                                   - 4 -
           Accordingly, we affirm Dumas’ convictions and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 5 -